In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), entered February 17, 1999, which, upon a jury verdict in favor of the defendants, inter alia, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the verdict was not against the weight of the evidence, but was supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). The plaintiffs’ remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.